Citation Nr: 1339738	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-30 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 through June 1990.  The Board notes that the DD214 regarding the Veteran's period of service from May 1983 to August 1986 is not associated with the claims file.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to a compensable initial rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating assignable for tinnitus, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records, and post service private and VA treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in April and June of 2011.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for purposes of determining entitlement to an increased rating for tinnitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took the Veteran's history, conducted a physical examination of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Facts

A VA audio examination was held in April 2011.  The Veteran reported that he had been exposed to acoustic trauma from the use of firearms during military service, and described his current symptoms as constant ringing in both ears.  The examiner diagnosed the Veteran with bilateral tinnitus, and noted that this condition affected the Veteran's usual occupation and daily activity by making it difficult to understand conversations in the presence of noise.  

Another VA audio examination was held in June 2011, in which the Veteran described his symptoms as ringing in both ears, and reported functional impairment in the form of difficulty understanding conversations and difficulty sleeping.  The examiner noted that the Veteran could benefit from tinnitus management counseling, and wrote that the effect of the tinnitus on the Veteran's usual occupation was difficulty understanding conversations, while the effect on the Veteran's daily activity was difficulty sleeping, concentrating, and difficulty understanding conversations.  

VA treatment notes indicate that during a general review of systems at an appointment in July 2010, the Veteran denied symptoms of hearing loss or tinnitus.  
In August 2012, the Veteran had an audiology consult in which he reported bilateral, constant tinnitus for 15-20 years.  He stated that it was difficult for him to sleep, and so he used "a sound machine and a box."  In October 2012, the Veteran was issued hearing aids.  

The Veteran submitted a notice of disagreement (NOD) in April 2012 in which he stated that his tinnitus caused fatigue due to loss of sleep.  He noted that as the ringing became louder when it was quiet, it was impossible for him to enjoy the peace and quiet of the great outdoors.  He reported sleeping with a sound machine to create noise and to lessen the effects of his tinnitus.  

In his November 2012 appeal form 9, the Veteran stated that he had been issued hearing aids in October 2012, but that they offered little or no help with his tinnitus.  The Veteran reiterated that because the quiet intensified his tinnitus, that he would never be able to enjoy quiet for the rest of his life.  

Analysis

The Veteran is service-connected for tinnitus and is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The 10 percent rating is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, DC 6260.  A single rating is warranted for tinnitus regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).  Because the Veteran is already receiving the maximum schedular rating for tinnitus, it is not possible to increase his rating.  The Veteran has not averred, and the record does not indicate, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code.   

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and so is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  The Veteran has characterized his tinnitus as a constant ringing in both ears, which is contemplated by the rating schedule.  See 38 C.F.R. § 4.97, DC 6260, Note (2).  The Veteran has also reported that his tinnitus makes it difficult for him to sleep, and that it disrupts his life by preventing him from enjoying the quietness of nature, and by making it difficult for him to concentrate or to understand conversations.  The effects of tinnitus described by the Veteran are not so rare or unusual that they are beyond the contemplation of the rating schedule, so an extraschedular rating is not warranted.  Moreover, the record does not indicate that the Veteran has been hospitalized as a result of his tinnitus, or that his tinnitus has markedly interfered with his ability to work.  

In short, the Veteran's disability picture is contemplated by the rating schedule and the application of 38 C.F.R. § 4.87, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the record reflect, that his tinnitus renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's tinnitus has not been raised.

Thus, the Board finds that the criteria for an initial rating in excess of 10 percent for the Veteran's tinnitus have not been met at any time.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Fenderson, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

With respect to the Veteran's claim for entitlement to a compensable rating for hearing loss, the Board lacks sufficient information to decide the claim.  In August 2012, the Veteran received a hearing examination at a VA facility.  The Veteran's VA treatment records indicate that an audiogram was created during that hearing examination, but it has not been included in the records made available to the Board.  As the results of the most recent audio examination are crucial to decide the claim, the Board must remand the claim to obtain this information.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Chattanooga Community Based Outpatient Clinic (CBOC), or any other appropriate facility, and request the audiogram referenced in the August 30, 2012 audiology consult report, as well as any medical records pertaining to the Veteran since October 2012.

2. Thereafter, readjudicate the issue (compensable initial evaluation for bilateral hearing loss).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


